Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 52, 63, 67 and 73 are allowable. The restriction requirement of newly added claims 72 and 77 , as set forth in the Office action mailed on July 16, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 72 and 77 is withdrawn.  Claims 72 and 77 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Joshua Puvak on October 29, 2021.

The application has been amended as follows: 
(Currently Amended)  A method for controlling reactance in the primary conductor of an inductive power transfer (IPT) system, the method comprising:
	sensing a variable reactance in the primary conductor; [[and]]
	switching a first reactive element associated with a resonant circuit inductively coupled with the primary conductor in to the resonant circuit for a first non-zero time period during a first half cycle of a resonant cycle of the resonant circuit; and
	switching the first reactive element out of the resonant circuit for a second non-zero time period during the first half cycle of the resonant cycle of the resonant circuit,
wherein the first non-zero time period and the second non-zero time period are different time periods, and wherein the first reactive element is switched 
			
(Previously Presented)  The method of claim 52 further comprising switching the first reactive element in order to provide a phase delay in the resonant circuit.

(Previously Presented)  The method of claim 53 further comprising changing the phase delay to change the controlled compensatory reactance from inductive to capacitive, or from capacitive to inductive.

(Cancelled) 

(Previously Presented) The method of claim 53, wherein the method comprises clamping the resonant current for a portion of the cycle to introduce a phase angle between the voltage induced in the resonant circuit, via the inductive coupling with the primary conductor, and the resonant current.

(Previously Presented) The method of claim 56, wherein the method comprises varying the portion of the cycle that the resonant current is clamped to control the compensatory reactance that the resonant circuit reflects.

(Cancelled)

(Previously Presented) The method of claim 56, wherein the method comprises unclamping the resonant current for another, non-concurrent, portion of the cycle of the resonant circuit so that each half cycle of the resonant cycle comprises a first portion where the resonant current is clamped, and a second portion where the resonant current is not clamped.

(Previously Presented) The method of claim 52, wherein the method comprises shorting the first reactive element for a first duration in a first resonant cycle of the resonant circuit, and shorting the first reactive element for a second duration in a second resonant cycle of the resonant circuit without interrupting the resonant current, wherein the first resonant cycle and the second resonant cycle are consecutive resonant cycles of the resonant circuit, and the second duration is greater than the first duration.

(Cancelled) 

(Cancelled) 


(Currently Amended) A method comprising: 
	measuring a time variable reactance in [[the]] a primary conductor of an inductive power transfer system, [[and]] 
	reflecting, from a resonant compensatory device that is loosely coupled with the primary conductor, a time variable compensatory reactance to compensate the measured time variable reactance in the primary conductor, 
	modulating [[the]] a time, during consecutive resonant cycles of the resonant compensatory device, that a reactive element associated with a tuned pick-up coil of the compensatory device is switched into a circuit with the pick-up coil of the compensatory device, dependent on the sensed reactance, to generate the compensatory reactance, and 
	clamping the voltage across the reactive element associated with the tuned pick-up coil during a portion of the half cycle of the resonant circuit, and unclamping the voltage across the reactive element associated with the tuned pick-up coil during the remainder of the half cycle of the resonant circuit.

(Previously Presented) The method of claim 63, wherein the method comprises controlling the tuning of the resonant compensation device, dependant on the measured time variable reactance in the primary conductor, to retune the primary conductor of the inductive power transfer system.

(Cancelled) 

(Currently Amended) The method of claim 63 [65], wherein the method comprises short-circuiting the reactive element associated with the resonant circuit of the compensation device to introduce a phase delay in the resonant circuit


(Currently Amended) A method of operating a resonant wireless power transfer system comprising:
			switching a power supply of the resonant wireless power transfer system at a first frequency to make power available for wireless power transfer from a primary conductor of the resonant wireless power transfer system, wherein the primary conductor is tuned, for an expected load state, to resonate at the first frequency by a first compensation circuit;
  		transferring power wirelessly from the primary conductor to at least one secondary wireless power transfer device that is loosely coupled with the primary conductor, wherein the at least one secondary wireless power transfer device reflects a VAR load onto the primary conductor that causes the resonant wireless power transfer system to operate with a reactive load that is outside to the expected load state;
			measuring a variable reactance in the primary conductor, caused by the VAR load reflected onto the primary conductor by the at least one secondary wireless power transfer device, while the power supply is switched at the first frequency; [[and]]
		compensating the variable reactance in the primary conductor, caused by the VAR load reflected onto the primary conductor by the at least one secondary wireless power transfer device, with a second compensation circuit that reflects a compensatory reactance onto the primary conductor, wherein the second compensation circuit is part of a compensation device  ; and
modulating, with the compensation device, a period of time, during a resonant cycle of the second compensation circuit, that the second compensation circuit is switched to disrupt the action of the second compensation circuit by clamping the resonant current of the second compensation circuit.

(Currently Amended) The method of claim 67, wherein the compensation device switches the second compensation circuit at the first frequency, and the compensation device varies the switching duration, of the second compensation circuit, to create a variable compensatory reactance that is commensurate with the variable reactance in the primary conductor.

(Cancelled) 

(Currently Amended) The method of claim [[69]] 67, wherein the compensation device clamps a reactive element in the second compensation circuit at zero volts for a first period during a half cycle of the resonant cycle, and the compensation device does not clamp the reactive element at zero volts for the remainder of the half cycle of the resonant cycle.

(Currently Amended) the method of claim 70 [71], wherein the compensation device 

(Withdrawn) The method of claim 67, wherein the method comprises switching one or more capacitors into, or out of, the first compensation circuit to tune the primary conductor to the first frequency at the expected load state before operating the power supply.

(Currently Amended) A method comprising:
			making power available, for wireless power transfer, from a resonant wireless power transfer primary, wherein the resonant wireless power transfer primary makes the power available at a first frequency;
			transferring power wirelessly, from the resonant wireless power transfer primary, to at least one resonant wireless power transfer secondary, wherein the at least one resonant wireless power transfer secondary reflects a reactive load onto the resonant wireless power transfer primary that detunes the resonant wireless power transfer primary from the first frequency;
			sensing a variable reactance, caused by the reactive load reflected by the at least one resonant wireless power transfer secondary, in the resonant wireless power transfer primary,
			reflecting a ; and
varying the effective reactance of a reactive element in the resonant compensation device in consecutive resonant cycles to produce the reflected VAR load responsive to the sensed variable reactance by: 
			switching the first reactive element in to the resonant circuit for a first non-zero time period during a first half cycle of the resonant cycle, and
			switching the first reactive element out of the resonant circuit for a second non-zero time period during the first half cycle of the resonant cycle of the resonant circuit,
wherein the first non-zero time period and the second non-zero time period are different time periods.

(Currently Amended) The method of claim 73, wherein the method comprises varying, in consecutive resonant cycles of the resonant compensation device, a phase angle between a voltage induced in a pick-up coil of the compensation device and a current through the pick-up coil of the resonant compensation device

(Currently Amended) The method of claim 74, wherein the method comprises shorting a tuning capacitor, connected in parallel with the pick-up coil of the resonant compensation device, to introduce a phase delay in the resonant compensation device that is dependent on the variable reactance sensed in the resonant wireless power transfer primary.

(Currently Amended) The method of claim 73, wherein the method comprises shorting a pick-up coil of the resonant compensation device, at the first frequency, with a capacitor and an inductor that are (i) connected in series with each other, (ii) connected in parallel with the pick-up coil, and (iii) tuned to resonate at the first frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836